Name: Council Regulation (EEC) No 1177/86 of 21 April 1986 amending Regulations (EEC) No 1311/85 and No 1310/85 as regards the time limits for granting certain premiums in the beef and veal sector
 Type: Regulation
 Subject Matter: means of agricultural production;  economic policy
 Date Published: nan

 No L 107/4 Official Journal of the European Communities 24. 4 . 86 COUNCIL REGULATION (EEC) No 1177/86 of 21 April 1986 amending Regulations (EEC) No 1311/85 and No 1310/85 as regards the time limits for granting certain premiums in the beef and veal sector Whereas the Council decided, by Regulation (EEC) No 915/86 (4), to extend the 1985/86 marketing year for beef and veal ; Whereas, accordingly, the period of validity of the two premium shemes introduced by Regulations (EEC) No 1311 /85 and (EEC) No 1310/85 should also be extended, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parliament ('), Whereas in accordance with Council Regulation (EEC) No 1311 /85 of 23 May 1985 on the granting of a premium for the slaughter of certain adult bovine animals in the United Kingdom (2), that Member State is autho ­ rized to grant, until 6 April 1986, a premium to produ ­ cers ; Whereas, in accordance with Council Regulation (EEC) No 1310/85 of 23 May 1985 on the granting of a calf birth premium in Greece, Ireland, Italy and Northern Ireland and on the granting of an additional national premium in Italy (3), the first three Member States mentioned and, in respect of Northern Ireland, the United Kingdom are authorized to grant, until 6 April 1986, a premium for every calf born on their teritory, and Italy is authorized to grant an additional national premium ; HAS ADOPTED THIS REGULATION : Article 1 1 . In Article 1 ( 1 ) of Regulation (EEC) No 1311 /85 , *6 April 1986' shall be replaced by '27 April 1986'. 2 . In Articles 1 ( 1 ) and 2 of Regulation (EEC) No 1310/85, '6 April 1986 ' shall be replaced by '27 April 1986'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 7 April 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 21 April 1986 . For the Commission For the Council G. BRAKS (') Opinion delivered on 18 April 1986 (not yet published in the Official Journal). (2) OJ No L 137, 27 . 5 . 1985, p. 20 . 0 OJ No L 137, 27 . 5 . 1985, p. 19 . (4) OJ No L 84, 27 . 3 . 1986, p. 2 .